Citation Nr: 0705501	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  95-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for "physical 
injuries."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant served in the Army Reserve from January 1977 to 
January 1986 and from November 1992 to March 2003.  During 
these periods of reserve service she had various discrete 
periods of Active Duty for Training (ADT) and Inactive Duty 
Training (IDT).  There is no evidence of record showing that 
the appellant had any period of active military service.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The case was previously before the Board in June 1999 and 
November 2003, when it was remanded for additional 
development in each instance.  Unfortunately, additional 
remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the appeal has been pending for over a 
decade.  VA has not processed the appeal with the greatest of 
speed to be sure.  However, changes in the law with respect 
to notice and duty to assist provisions during the pending 
appeal have resulted in delay.  The nature of the appellant's 
service has also caused delay.  She only had service in the 
Army Reserve, and the difficulty in obtaining complete 
records has been exacerbated by her failure to inform VA that 
she was still in the Reserves during almost the entire 
pendency of the appeal.  Finally, in September 2006, the 
appellant submitted, through a third party who is not her 
accredited representative before VA, additional evidence 
which needs to be considered.   

Review of the claims file reveals that prior to the 
adjudication which granted service connection, the veteran 
was not provided a letter which met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  While notice was provided in May 2004, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Since no notice letter was provided 
prior to the award of service connection, VA is now required 
to provide such notice to the claimant.  See VBA Fast Letter 
(06-04) (March 14, 2006).

As noted above in September 2006, the appellant submitted 
additional evidence which has not been reviewed by the RO.  
This must be done.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 and the 
Court's holding in Dingess/Hartman, 
supra.  See VBA Fast Letter (06-04).  
Specifically, since the appellant has 
only served in the Army Reserve, with no 
evidence of active duty, notice as to 
veteran status and the elements required 
for establishing service connection 
during ADT and IDT should be provided.

2.  The appellant's claim should 
readjudicated in light of any 
additional evidence added to the claims 
folder since the Supplemental Statement 
of the Case (SSOC) issued in June 2006.  
If the benefit sought on appeal remains 
denied, a SSOC should be issued, and 
the appellant and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


